Case 4:19-cv-00507-ALM Document 333 Filed 03/11/21 Page 1 of 7 PageID #: 16918




                           UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

 DAMONIE EARL, LINDA RUGG, ALESA                   §
 BECK, TIMOTHY BLAKEY, JR.,                        §
 STEPHANIE BLAKEY, MARISA                          §
 THOMPSON, MUHAMMAD MUDDASIR                       §
 KHAN, JOHN ROGERS, VALERIE                        §
 MORTZ-ROGERS, LAKESHA GOGGINS,                    §
 JAMES LaMORTE, BRETT NOBLE,                       §
 RUBEN CASTRO, FRITZ RINGLING,                     §
 LITUAN LEWIS, and LANCE HOGUE,                    §
 JR., each individually and on behalf of all       §           Civil Action No. 4:19-cv-00507
 others similarly situated,                        §
                                                   §
         Plaintiffs,                               §
                                                   §
 v.                                                §
                                                   §
 THE BOEING COMPANY and                            §
 SOUTHWEST AIRLINES CO.,                           §
                                                   §
         Defendants.                               §

      DEFENDANT SOUTHWEST AIRLINES CO.’S OBJECTIONS TO [PROPOSED]
      ORDER GRANTING PLAINTIFFS’ MOTION TO COMPEL AND ORDERING
            DEFENDANT SOUTHWEST AIRLINES TO SHOW CAUSE

        Defendant Southwest Airlines Co. (“Southwest”) hereby submits its Objections to

Plaintiffs’ [Proposed] Order Granting Plaintiffs’ Motion to Compel and Ordering Defendant

Southwest Airlines to Show Cause. 1 In support thereof, Southwest respectfully shows the Court

as follows:




  1
    Southwest’s undersigned counsel did not receive Plaintiffs’ [Proposed] Order Granting Plaintiffs’
Motion to Compel and Ordering Defendant Southwest Airlines to Show Cause until 1:02 a.m. this morning
(March 11, 2021). Notwithstanding, Southwest has endeavored to file its Objections to this [Proposed]
Order as quickly as reasonably possible. In addition, per the Court’s order, Southwest is presenting Mike
Van de Ven today (March 11, 2021) at 1:30 p.m. central time.


                                                  -1-
Case 4:19-cv-00507-ALM Document 333 Filed 03/11/21 Page 2 of 7 PageID #: 16919




               OBJECTIONS TO CATEGORIES IN [PROPOSED] ORDER

       1. With respect to Category No. 1, Southwest objects to the [Proposed] Order in regards

to 1(d), specifically as regards any proposed requirement that Southwest “search for, recover, and

produce all text messages (including Short Message Service, Messages, IMesseages on Apple

devices, and any instant messages or direct messages on applications including WhatsApp, Signal,

and Telegram) sent or received by Mike Van de Ven from 2011 to the present” […] “with any

governmental authority, including the Federal Aviation Administration, the National

Transportation Safety Board, the United States Department of Justice, the United States Congress,

the White House, regardless of subject”, with “[s]uch production [to] be completed by March 18,

2021” (emphasis added). First, it is Southwest’s understanding from the March 10, 2021 hearing

(“Hearing”) that the Court did not order Southwest to produce materials concerning other unrelated

proceedings which are not relevant to the claims and defenses of any party in the current lawsuit.

Second, this proposed category [1(d)] is extraordinarily overly broad as drafted and necessarily

would encompass communications concerning unrelated matters over the past ten (10) years, and

force Southwest to disclose highly confidential and business-sensitive communications having

nothing to do with the relevant issues in this lawsuit, much less the 737 MAX aircraft and/or

Boeing. Southwest respectfully submits that the scope of category 1(d), as ordered by the Court,

is limited to the production of Mr. Van de Ven’s texts with any governmental authorities relating

to alleged defects in 737 MAX and/or claims or defenses of any party in the current lawsuit.

       2. With respect to Category No. 2, Southwest objects to having to produce copies of “all

document preservation notices issues to or received by Mr. Van de Van between 2011 to the

present”, with “[s]uch production [to] be completed by March 18, 2021.” First, it is Southwest’s

understanding from the Hearing that the Court did not order Southwest to produce materials

concerning other unrelated proceedings which are not relevant to the claims and defenses of any


                                              -2-
Case 4:19-cv-00507-ALM Document 333 Filed 03/11/21 Page 3 of 7 PageID #: 16920




party in the current lawsuit. Second, document preservation notices are privileged, 2 and there has

been no showing by Plaintiffs, much less any effort to show, that Southwest has waived privilege

on this issue. Third, Southwest’s document preservation obligations in this lawsuit arose upon the

filing of the lawsuit in July 2019, and there has been no showing by Plaintiffs that document

preservation obligations in an unrelated proceeding trigger any document preservation obligations

in this case. See Silhan v. Allstate Ins. Co., 236 F.Supp.2d 1303, 1309 n. 8 (N.D.Fla. 2002) (“It is

essentially impossible for everyone . . . to hold onto every piece of potential evidence just because

there is a possibility that litigation may arise sometime in the future. It is unreasonable to view the

concept of duty on such a broad scale. The more prudent approach would be for a duty to arise

when the possessor of the evidence is informed by the plaintiff that a lawsuit will be (or is) filed.”).

Fourth, as drafted, this proposed category would require Southwest to disclose privileged

communications relating to other matters and proceedings over the past ten (10) years having

nothing to do with the relevant issues in this lawsuit, much less the 737 MAX aircraft and/or

Boeing.




  2
      See BBC Baymeadows, LLC v. City of Ridgeland, Miss., No. 3:14CV676-HTW-LRA, 2015 WL
2353082, at *3 (S.D. Miss. May 15, 2015) (“The City need not provide responses which would be protected
by the attorney/client privilege or work product doctrine, such as explicit directions from attorneys
regarding documents. If a ‘litigation hold’ was a specific instruction given by attorneys for Ridgeland, it
shall be stricken as a topic.”); Cannata v. Wyndham Worldwide Corp., No. 2:10-CV-00068-PMP, 2011 WL
3495987, at *2 (D. Nev. Aug. 10, 2011) (finding that litigation hold notices are generally not discoverable);
Ingersoll v. Farmland Foods, Inc., No. 10-6046-CVSJ-FJG, 2011 WL 1131129, at *17 (W.D. Mo. Mar.
28, 2011); In re Ebay Seller Antitrust Litigation, No. C 07-01882 JH (RS), 2007 WL 2852364, at *2 (N.D.
Cal. Oct. 2, 2007); Gibson v. Ford Motor Co., 510 F. Supp. 2d 1116, 1123 (N.D. Ga. 2007) (finding that
defendants are not required to produce litigation-hold letters because “[n]ot only is the document likely to
constitute attorney-work product, but its compelled production could dissuade other businesses from
issuing such instructions in the event of litigation”); Muro v. Target Corp., 250 F.R.D. 350, 360 (N.D. Ill.
2007) (denying plaintiff's objection to magistrate's ruling that Target's litigation-hold notices are subject to
the attorney-client privilege and to work-product protection); Turner v. Resort Condominium International,
LLC, No. 1:03-cv-2025-DFHWTL, 2006 WL 1990379, at *7-8 (S.D. Ind. July 13, 2006) (accepting
defendant's assertion that its litigation-hold document is privileged and denying plaintiff's motion to compel
defendant to produce the document in discovery).


                                                     -3-
Case 4:19-cv-00507-ALM Document 333 Filed 03/11/21 Page 4 of 7 PageID #: 16921




       3. With respect to Category No. 4, Southwest objects to having to “search for and produce

copies of all government subpoenas received by Southwest or Mike Van de Ven from 2011 to the

present”, with “[s]uch production [to] be completed by March 18, 2021”. First, it is Southwest’s

understanding from the Hearing that the Court did not order Southwest to produce materials

concerning other unrelated proceedings which are not relevant to the claims and defenses of any

party in the current lawsuit. Second, this proposed requirement is extraordinarily overly broad as

drafted and necessarily would encompass having to produce subpoenas concerning unrelated and

highly confidential matters over the past ten (10) years having nothing to do with the relevant

issues in this lawsuit, much less the 737 MAX aircraft and/or Boeing.

       4. With respect to Category No. 5, Southwest objects to having to having to “search for

and produce available records from Mr. Van de Ven’s cellular provider or providers reflecting the

phone numbers that Mr. Van de Ven contacted via text message—and to the extent recoverable,

the content of text messages—on all mobile devices belonging to Mr. Van de Ven capable of

sending or receiving text messages from 2011 to present.” First, Southwest does not recall this

proposed category being raised during the Hearing, much less does Southwest have an

understanding that the Court ordered Southwest to search for and produce such materials. Second,

this proposed category is extraordinarily overly broad as drafted and necessarily would encompass

having to search for and produce phone numbers for contacts in Mr. Van de Ven’s phone(s) that

are personal and/or family-related, and have nothing to do with Mr. Van de Ven’s performance of

his job responsibilities at Southwest, much less that would be relevant to any claims or defenses

of any party in this case, the 737 MAX aircraft and/or Boeing. Third, this proposed category, as

drafted, constitutes an unwarranted invasion of Mr. Van de Ven’s privacy and Plaintiffs have made

no showing, nor have they attempted to show, that such an invasion of privacy is warranted.




                                              -4-
Case 4:19-cv-00507-ALM Document 333 Filed 03/11/21 Page 5 of 7 PageID #: 16922




Fourth, Southwest objects to this proposed category to produce the “content of text messages” as

the scope of the Court’s order regarding production of Mr. Van de Ven’s text messages is

addressed in Category No. 1, and should be limited accordingly (as referenced above).

       5. Southwest objects to Category No. 7, as requiring Southwest “at a mutually agreeable

time no later than 7 days after issuance of this Order) unless Plaintiffs elect a later date), to

“produce a Fed. R. Civ. P. 30(b)(6) corporate representative to be deposed by Plaintiffs about

Southwest’s record retention policies and practices…” Southwest respectfully requests that the

proposed 7-day deadline (ending on March 18, 2021), be extended until Tuesday March 23, 2021,

as the Southwest employee who will serve as the 30(b)(6) corporate representative on this topic

has a pre-paid, out-of-town vacation next week (week of March 15, 2021) for Spring break with

his family and school-age children.

       6. Southwest objects to Category No. 8 to this extent that it mischaracterizes Southwest’s

conduct in this case and, in particular, what Southwest allegedly did/did not do in relation to

meeting its document preservation obligations. Southwest will address its conduct in relation to

document preservation issues in this case in its show cause response, as ordered by the Court.




                                              -5-
Case 4:19-cv-00507-ALM Document 333 Filed 03/11/21 Page 6 of 7 PageID #: 16923




 Dated: March 11, 2021                 Respectfully submitted,
                                       NORTON ROSE FULBRIGHT US LLP

                                       /s/ Michael A. Swartzendruber
                                       Michael A. Swartzendruber (Lead Counsel)
                                       State Bar No. 19557702
                                       Jason K. Fagelman
                                       State Bar No. 00796525
                                       James V. Leito IV
                                       State Bar No. 24054950
                                       Philip A. Tarpley
                                       State Bar No. 24098501
                                       2200 Ross Ave., Suite 3600
                                       Dallas, TX 75201
                                       Telephone: (214) 855-8000
                                       Facsimile: (214) 855-8200
                                       michael.swartzendruber@nortonrosefulbright.com
                                       jason.fagelman@nortonrosefulbright.com
                                       james.leito@nortonrosefulbright.com
                                       philip.tarpley@nortonrosefulbright.com

                                       Geraldine W. Young
                                       State Bar No. 24084134
                                       1301 McKinney St., Suite 5100
                                       Houston, TX 77010
                                       Telephone: (713) 651-5151
                                       Facsimile: (713) 651-5246
                                       geraldine.young@nortonrosefulbright.com
                                       ATTORNEYS FOR DEFENDANT
                                       SOUTHWEST AIRLINES CO.




                                     -6-
Case 4:19-cv-00507-ALM Document 333 Filed 03/11/21 Page 7 of 7 PageID #: 16924




                               CERTIFICATE OF SERVICE

       I hereby certify that on March 11, 2021, a true and correct copy of the above was served

via email through the Eastern District of Texas’s CM/ECF system.


                                                   /s/ Philip A. Tarpley
                                                   Philip A. Tarpley




                                             -7-
